UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
JOEL POLANCO,
                                                                 :
                                      Plaintiff,                 :   16-CV-9532 (CM) (OTW)
                                                                 :
                     -against-                                   :        ORDER
                                                                 :
ANDREW M. SAUL,                                                  :
                                                                 :
                                      Defendant.                 :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         On December 20, 2019, the Court ordered Plaintiff’s counsel, Christopher James Bowes,

to supplement his Motion for Approval of Contingent Fee Agreement by January 3, 2020 with

either the controlling retainer agreement or a declaration explaining why Plaintiff’s retainer

agreement with Ungaro & Cifuni is still applicable to Mr. Bowes, who, it appears, is no longer

with Ungaro & Cifuni. (ECF 24). To date, Mr. Bowes has not filed any submission.

         As a contract, retainer agreements are subject to the traditional rules of contract

interpretation. See Feder Kaszovitz LLP v. Rosen, No. 17-CV-2954 (CM), 2018 WL 3708662, at *5-

6 (S.D.N.Y. Aug. 3, 2018). The language of the retainer agreement submitted by Mr. Bowes is

ambiguous as to whether Mr. Bowes or the law firm of Ungaro & Cifuni should receive the fee.

Because Mr. Bowes has made no attempt to clarify this ambiguity, Mr. Bowes shall serve a copy

of this Order on Ungaro & Cifuni, LLP and submit a supplemental submission by January 23,

2020. Any response by Ungaro & Cifuni, LLP to Plaintiff’s Motion shall be filed by January 30,
2020.



        SO ORDERED.



                                s/ Ona T. Wang
Dated: January 15, 2020                    Ona T. Wang
       New York, New York         United States Magistrate Judge




                            2
